IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 4, 2009

                                     No. 08-41252                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



GREGORY LAWRENCE MOORE,

                                                   Plaintiff - Appellant
v.

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; CHARLES D. LIGHTFOOT, Major
of Correctional Officers - Beto One Unit Classification; CORNELIUS E
SMITH, Captain of Correctional Officers; SHELY S BALDWIN, Correctional
Officer; J P GUYTON, State Classification Committee; SAMMY
BUENTELLO, State Classification Committee,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                         for the Eastern District of Texas
                                 USDC 6:03-CV-82


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 08-41252

       A panel of this court has already determined that Defendants in this case,
Officer Guyton and Major Lightfoot1 , are entitled to qualified immunity in this
suit arising under 42 U.S.C. § 1983. Moore v. Lightfoot, 286 F. App’x 844 (5th
Cir. 2008) (per curiam) (unpublished). That panel remanded with instructions
to the district court to enter summary judgment for Defendants. The district
court then did so. Moore has now appealed that judgment. The law of the case
doctrine controls this appeal. Free v. Abbott Laboratories, 164 F.3d 270, 272 (5th
Cir. 1999). Moore has presented no evidence or argument supporting
reconsideration of the issue. We therefore AFFIRM the district court’s grant of
summary judgment.




       1
        Although Moore has listed four additional parties as defendants in his appeal, three
of these parties were previously voluntarily dismissed from the case (Smith, Cockrell and
Baldwin). This voluntary dismissal is unappealable. See Le Compte v. Mr. Chip, Inc., 528 F.2d
601, 603 (5th Cir. 1976). Moore has presented no argument as to the liability of the fourth
(Buentello), and any claim against him is therefore abandoned. See Davis v. Maggio, 706 F.2d
568, 571 (5th Cir. 1983).

                                             2
No. 08-41252




     3